1/21/2015                                                                  Envelope Details


  Print this page

  Case # PD­1609­14
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    01/14/2015 09:08:02 PM
   Case Number                                   PD­1609­14
   Case Description
   Assigned to Judge
   Attorney                                      Michael Diaz
   Firm Name                                     Law Office of Michael C. Diaz
   Filed By                                      Mike Diaz
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.09
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $3.00
   Total Provider Tax Fees                       $0.25
   Grand Total                                   $3.34
   Payment
   Account Name                                  Michael C Diaz
   Transaction Amount                            $3.34
   Transaction Response
   Transaction ID                                6219343
   Order #                                       003775131­0

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number              PD­1609­14
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=c95d5479­f84f­41a6­a787­d07327d8b998   1/2
1/21/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/21/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     02:50:01 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             PM         petition for discretionary review.
   Documents
   Attachments                    Camacho Opinion.pdf                                     [Original]
   Lead Document                  Camacho PDR No.1609­14.pdf                              [Original]


   eService Details
                                                                                                                           Date/Time
   Name/Email                                           Firm                   Service Type              Status   Served
                                                                                                                           Opened
   John J. Harrity III               Moton Law
                                                                               EServe                    Sent     Yes      Not Opened
   John.Harrity@fortbendcountytx.gov Office




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=c95d5479­f84f­41a6­a787­d07327d8b998                                  2/2